This is a claim for refund of inheritance taxes in the estate of Fred Peters, deceased. Decedent died testate a resident of Iriquois County, Illinois, March 23d, 1921, and claimant was duly appointed executrix of his will, and is now acting- as such. Claimant was given power by the will as administratrix to sell the real estate belonging to deceased and to pay the proceeds, after setting aside a fund for decedent's widow, to decedents eight children, in equal shares, or to the survivor of them in the event that any having no issue surviving before sale. The County Judge of said county on the 2.0th day of June, A. D. 1921, assessed a total inheritance tax in said estate of $835.94, against the inheritance of said children, said tax being assessed under section 25 of the Inheritance Tax Law, and at the highest possible rate; and the same with interest was paid to County Treasurer, March 1st, 1922, the total payment being $883.31. On the 25th day of September, 1922, upon the hearing of petition of the executrix for a re-assessment of the tax, by reason of the fact that the land had then been sold, and the proceeds divided among the said eight children, none having pre-deceased, that event, the County Court entered an order finding no inheritance tax due in said estate, which order no appeal has been taken and none will be taken by the Attorney General, as admitted by the Attorney General. From the evidence in the case, and admitted by the Attorney General, the Court finds that the sum of $883.31 is clue as refund to claimant, together with interest thereon at 3% per annum, from March 1st, 1922, which said sum with interest as aforesaid, is hereby awarded the claimant. The Attorney General admits the correctness of the award.